Exhibit 10.2

EXECUTION COPY

 

 

 

FIRST INDUSTRIAL, L.P.

FIRST INDUSTRIAL REALTY TRUST, INC.

 

 

FIRST AMENDMENT

Dated as of December 12, 2017

to

NOTE AND GUARANTY AGREEMENT

Dated as of February 21, 2017

 

 

Re: 4.30% Series A Guaranteed Senior Notes due April 20, 2027

      4.40% Series B Guaranteed Senior Notes due April 20, 2029

 

 

 



--------------------------------------------------------------------------------

Exhibit 10.2

FIRST AMENDMENT TO NOTE AND GUARANTY AGREEMENT

THIS FIRST AMENDMENT dated as of December 12, 2017 (this “First Amendment”) to
that certain Note and Guaranty Agreement dated as of February 21, 2017 is among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Issuer”), and FIRST
INDUSTRIAL REALTY TRUST, INC., a Maryland corporation (the “General Partner”),
and each holder of Notes (as hereinafter defined) party hereto (collectively,
the “Noteholders”).

RECITALS:

A. The Issuer and the General Partner have heretofore entered into that certain
Note and Guaranty Agreement dated as of February 21, 2017 (the “Original Note
Purchase Agreement”) with each of the Purchasers listed in the Purchaser
Schedule thereto pursuant to which the Issuer issued and has outstanding
$200,000,000 aggregate principal of its Guaranteed Senior Notes, of which
$125,000,000 aggregate principal amount shall be its 4.30% Series A Guaranteed
Senior Notes due April 20, 2027 (the “Series A Notes”) and $75,000,000 aggregate
principal amount shall be its 4.40% Series B Guaranteed Senior Notes due
April 20, 2029 (the “Series B Notes”; the Series A Notes and the Series B Notes
are hereinafter referred to collectively as the “Notes”).

B. The Issuer, the General Partner and the Noteholders now desire to amend the
Original Note Purchase Agreement in the respects, but only in the respects,
hereinafter set forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Original Note Purchase Agreement unless herein defined or the
context shall otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

Now, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Issuer, the General Partner and
the Noteholders do hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. AMENDMENTS.

1.1. Section 9.4 of the Original Note Purchase Agreement shall be and is hereby
amended and restated in its entirety to read as follows:

Section 9.4. Payment of Taxes and Claims. The Issuer and the General Partner
will, and will cause each of their Subsidiaries to, file all federal, material
state and other material tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or would become a
Lien on properties or assets of the Issuer, the General Partner or any of their
Subsidiaries, provided that none of the Issuer, the General Partner or any of
their Subsidiaries need pay any such tax, assessment, charge, levy or claim if
(a) the amount, applicability or validity thereof is contested by such Person on
a timely basis in good faith and in appropriate proceedings, and such Person has
established adequate reserves therefor in accordance with GAAP on its books or
(b) the nonpayment of all such taxes, assessments, charges, levies and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

1.2. Section 10.3(b) of the Original Note Purchase Agreement shall be and is
hereby amended and restated in its entirety to read as follows:

(b) Neither the Issuer nor any of its Subsidiaries or Investment Affiliates will
undertake any business other than the acquisition, development, ownership,
management, operation and leasing of industrial/warehouse properties and
business activities ancillary, incidental or otherwise reasonably related
thereto.

1.3. Sections 10.8(b) and (c) of the Original Note Purchase Agreement shall be
and are hereby amended and restated in their entirety to read as follows,
respectively:

(b) as of the last day of any fiscal quarter of the Issuer and the General
Partner, the Consolidated Leverage Ratio to exceed 60%; provided that, if any
Material Acquisition shall occur during any fiscal quarter, then at the election
of the Issuer upon delivery of written notice to the holders of the Notes
concurrently with or prior to delivery of the Officer’s Certificate pursuant to
Section 7.2(a) with respect to the relevant quarterly or annual period and
provided that no Default or Event of Default has occurred and is continuing
(other than as a result of the Consolidated Leverage Ratio as of the end of such
fiscal quarter being greater than 60% but less than or equal to 65%), the
maximum Consolidated Leverage Ratio shall be increased to 65% for such fiscal
quarter and the next succeeding fiscal quarter (any period with such increase a
“Consolidated Leverage Ratio Increase Period”); provided, further, that (1) no
more than two Consolidated Leverage Ratio Increase Periods may be elected by the
Issuer during the term of this Agreement and (2) any such Consolidated Leverage
Ratio Increase Periods shall be non-consecutive (the two foregoing provisos
taken together, the “Consolidated Leverage Ratio Spike”). Notwithstanding the
foregoing, if at any time the Bank Credit Agreement (or, if at such time the
Bank Credit Agreement does not exist, any Material Credit Facility) (x) shall
cease to

 

-2-



--------------------------------------------------------------------------------

provide for an increase in the maximum percentage threshold in respect of the
“consolidated leverage ratio” or similar covenant therein upon a material
acquisition (a “Bank CLR Spike”), then the Consolidated Leverage Ratio Spike
shall be deemed to be automatically deleted from this Section 10.8(b), or
(y) shall contain a Bank CLR Spike that is more restrictive on the Issuer and
the General Partner than the Consolidated Leverage Ratio Spike then in effect
herein, then the Consolidated Leverage Ratio Spike shall be deemed to be
automatically, and without further action, made similarly more restrictive;
provided that, if after the Consolidated Leverage Ratio Spike then in effect
herein has been deleted or made more restrictive, a Bank CLR Spike is
re-incorporated into the Bank Credit Agreement (or, if at such time the Bank
Credit Agreement does not exist, each Material Credit Facility) or a Bank CLR
Spike in the Bank Credit Agreement (or, if at such time the Bank Credit
Agreement does not exist, each Material Credit Facility) is modified to become
less restrictive on the Issuer and the General Partner (either event, a “Bank
CLR Spike Loosening”), then, so long as no Default or Event of Default shall
have occurred and be continuing and each of the holders of the Notes has
received notice thereof from the Issuer, the Consolidated Leverage Ratio Spike
shall concurrently be similarly re-incorporated or so modified, as applicable;
provided, however, that in no event shall any Bank CLR Spike Loosening result in
the Consolidated Leverage Ratio Spike then in effect herein ever being less
restrictive on the Issuer and the General Partner than that expressly set forth
herein on the First Amendment Effective Date. If the Issuer, the General Partner
or any of their Subsidiaries shall pay any fee or other compensation to any
Person party to the Bank Credit Agreement or, if applicable, any Material Credit
Facility (other than (A) commitment fees and similar fees given in consideration
of a new extension of credit or in connection with an extension or replacement
of the Bank Credit Agreement or, if applicable, such Material Credit Facility,
and (B) amounts paid in satisfaction of principal or interest under the Bank
Credit Agreement or, if applicable, such Material Credit Facility) as an
inducement to receiving a Bank CLR Spike Loosening, the corresponding loosening
of the Consolidated Leverage Ratio Spike shall not become effective under this
Agreement until the holders of the Notes receive equivalent consideration (and
for the avoidance of doubt such amounts shall be proportional to the aggregate
principal amount of Notes outstanding as compared to the sum of the aggregate
outstanding principal amount of the Indebtedness and the aggregate amount of
undrawn commitments under the Bank Credit Agreement or, if applicable, such
Material Credit Facility);

(c) as of the last day of any fiscal quarter of the Issuer and the General
Partner, the ratio of Consolidated Senior Unsecured Debt to Value of
Unencumbered Assets (such ratio, the “Unencumbered Leverage Ratio”) to exceed
60%; provided that, if any Material Acquisition shall occur during any fiscal
quarter, then at the election of the Issuer upon delivery of written notice to
the holders of the Notes concurrently with or prior to delivery of the Officer’s

 

-3-



--------------------------------------------------------------------------------

Certificate pursuant to Section 7.2(a) with respect to the relevant quarterly or
annual period and provided that no Default or Event of Default has occurred and
is continuing (other than as a result of the Unencumbered Leverage Ratio as of
the end of such fiscal quarter being greater than 60% but less than or equal to
65%), the maximum Unencumbered Leverage Ratio shall be increased to 65% for such
fiscal quarter and the next succeeding fiscal quarter (any period with such
increase an “Unencumbered Leverage Ratio Increase Period”); provided, further,
that (1) no more than two Unencumbered Leverage Ratio Increase Periods may be
elected by the Issuer during the term of this Agreement and (2) any such
Unencumbered Leverage Ratio Increase Periods shall be non-consecutive (the two
foregoing provisos taken together, the “Unencumbered Leverage Ratio Spike”).
Notwithstanding the foregoing, if at any time the Bank Credit Agreement (or, if
at such time the Bank Credit Agreement does not exist, any Material Credit
Facility) (x) shall cease to provide for an increase in the maximum percentage
threshold in respect of the “unencumbered leverage ratio” or similar covenant
therein upon a material acquisition (a “Bank ULR Spike”) then the Unencumbered
Leverage Ratio Spike shall be deemed to be automatically deleted from this
Section 10.8(c) or (y) shall contain a Bank ULR Spike that is more restrictive
on the Issuer and the General Partner than the Unencumbered Leverage Ratio Spike
then in effect herein, then the Unencumbered Leverage Ratio Spike shall be
deemed to be automatically, and without further action, made similarly more
restrictive; provided that, if after the Unencumbered Leverage Ratio Spike then
in effect herein has been deleted or made more restrictive, a Bank ULR Spike is
re-incorporated into the Bank Credit Agreement (or, if at such time the Bank
Credit Agreement does not exist, each Material Credit Facility) or an
Unencumbered Leverage Ratio Spike in the Bank Credit Agreement (or, if at such
time the Bank Credit Agreement does not exist, each Material Credit Facility) is
modified to become less restrictive on the Issuer and the General Partner
(either event, a “Bank ULR Spike Loosening”), then, so long as no Default or
Event of Default shall have occurred and be continuing and each of the holders
of the Notes has received notice thereof from the Issuer, the Unencumbered
Leverage Ratio Spike shall concurrently be similarly re-incorporated or so
modified, as applicable; provided, however, that in no event shall any Bank ULR
Spike Loosening result in the Unencumbered Leverage Ratio Spike then in effect
herein ever being less restrictive on the Issuer and the General Partner than
that expressly set forth herein on the First Amendment Effective Date. If the
Issuer, the General Partner or any of their Subsidiaries shall pay any fee or
other compensation to any Person party to the Bank Credit Agreement or, if
applicable, any Material Credit Facility (other than (A) commitment fees and
similar fees given in consideration of a new extension of credit or in
connection with an extension or replacement of the Bank Credit Agreement or, if
applicable, such Material Credit Facility, and (B) amounts paid in satisfaction
of principal or interest under the Bank Credit Agreement or, if applicable, such
Material Credit Facility) as an inducement to receiving a Bank ULR Spike
Loosening, the

 

-4-



--------------------------------------------------------------------------------

corresponding loosening of the Unencumbered Leverage Ratio Spike shall not
become effective under this Agreement until the holders of the Notes receive
equivalent consideration (and for the avoidance of doubt such amounts shall be
proportional to the aggregate principal amount of Notes outstanding as compared
to the sum of the aggregate outstanding principal amount of the Indebtedness and
the aggregate amount of undrawn commitments under the Bank Credit Agreement or,
if applicable, such Material Credit Facility);

1.4. Sections 11(f) and 11(j) of the Original Note Purchase Agreement shall be
and are hereby amended by deleting each reference therein to “$50,000,000” and
replacing it with “$75,000,000 (or, if lower, the threshold amount for
triggering a similar default under the Bank Credit Agreement (or if no Bank
Credit Agreement exists, the lowest threshold amount under any Material Credit
Facility))”.

1.5. Section 11(j) of the Original Note Purchase Agreement shall be and is
hereby further amended by deleting the parentheses around the phrase “other than
with respect to any Nonrecourse Indebtedness”.

1.6. Schedule A of the Original Note Purchase Agreement shall be and is hereby
amended by (a) moving the definition of “Unsecured Interest Coverage Ratio”
before the definition of “USA PATRIOT Act” and (b) amending and restating or, if
applicable, adding in proper alphabetical sequence, the following definitions:

“Applicable Cap Rate” means 6.25%; provided that, if the Bank Credit Agreement
(or, if at such time the Bank Credit Agreement does not exist, the Material
Credit Facility with the highest percentage “capitalization rate”) provides for
a “capitalization rate” that is higher or lower than 6.25%, then the “Applicable
Cap Rate” shall be such higher or lower rate; provided, however, that in no
event may the “Applicable Cap Rate” be less than 5.50%.

“Assets Acquired Not in Service” means, as of any date of determination, any
Project which has been acquired and owned for less than 12 months but has not
yet been leased to 90% occupancy.

“Bank Credit Agreement” means the Third Amended and Restated Unsecured Revolving
Credit Agreement dated as of October 31, 2017 among the Issuer, the General
Partner, the lenders from time to time parties thereto, Wells Fargo Bank
National Association, as administrative agent, and Bank of America, National
Association, as syndication agent, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancings thereof.

“Bank CLR Spike” is defined in Section 10.8(b).

“Bank CLR Spike Loosening” is defined in Section 10.8(b).

 

-5-



--------------------------------------------------------------------------------

“Bank ULR Spike” is defined in Section 10.8(c).

“Bank ULR Spike Loosening” is defined in Section 10.8(c).

“Consolidated Leverage Ratio Increase Period” is defined in Section 10.8(b).

“Consolidated Leverage Ratio Spike” is defined in Section 10.8(b).

“Equity Value” of a Subsidiary means, as of any date of determination, the
lesser of (a) the aggregate Property Operating Income of such Subsidiary’s
Properties owned as of such date capitalized at a 6.50% rate, less Indebtedness
of such Subsidiary and (b) the aggregate appraised value of such Subsidiary’s
Properties, less Indebtedness of such Subsidiary.

“First Amendment Effective Date” means December 12, 2017.

“Implied Capitalization Value” means for the Consolidated Operating Partnership
as of any date, the sum (without duplication) of (a) the quotient of (1) the
Adjusted EBITDA of the Consolidated Operating Partnership during the immediately
preceding period of four consecutive fiscal quarters (which Adjusted EBITDA
shall exclude any Adjusted EBITDA attributable to all assets of the type
described in clause (b) below, Assets Under Development, Assets Acquired Not in
Service or Rollover Projects, and which Adjusted EBITDA attributable to each
Project which was formerly a Rollover Project shall not be less than zero), and
(2) the Applicable Cap Rate, plus (b) the purchase price paid by any member of
the Consolidated Operating Partnership (less any amounts paid to such member as
a purchase price adjustment, held in escrow, retained as a contingency reserve
or in connection with other similar arrangements) for any Property (other than
Assets Under Development) acquired by such member during the immediately
preceding period of four consecutive fiscal quarters, plus (c) an amount equal
to the then current book value of each Asset Under Development, plus (d) the
then current book value of Unimproved Land of the Consolidated Operating
Partnership, plus (e) with respect to each Rollover Project, an amount equal to
50% of the then current book value, determined in accordance with GAAP, of such
Rollover Project, plus (f) an amount equal to 100% of unrestricted cash and
unrestricted Cash Equivalents of the Consolidated Operating Partnership,
including any cash on deposit with a qualified intermediary with respect to a
deferred tax-free exchange (and specifically excluding any cash or Cash
Equivalents being used to support Defeased Debt), plus (g) an amount equal to
100% of the then current book value, determined in accordance with GAAP, of all
first mortgage receivables on income producing commercial properties of the
Consolidated Operating Partnership. For purposes of determining Implied
Capitalization

 

-6-



--------------------------------------------------------------------------------

Value: (i) to the extent the amount of Implied Capitalization Value attributable
to Rollover Projects would exceed 10% of Implied Capitalization Value, such
excess shall be excluded; (ii) to the extent the amount of Implied
Capitalization Value attributable to Unimproved Land would exceed 10% of Implied
Capitalization Value, such excess shall be excluded; (iii) to the extent the
amount of Implied Capitalization Value attributable to Assets Under Development
and Assets Acquired Not in Service would exceed 20% of Implied Capitalization
Value, such excess shall be excluded; (iv) to the extent the amount of Implied
Capitalization Value attributable to assets of the type described in clause
(g) above would exceed 5% of Implied Capitalization Value, such excess shall be
excluded; and (v) to the extent the amount of Implied Capitalization Value
attributable to unconsolidated joint ventures and partnerships and other assets
of the type described in clauses (c), (d), (e) and (g) would, in the aggregate,
exceed 30% of Implied Capitalization Value, such excess shall be excluded (items
(i) through (v) being referred to herein as the “Investments Limitations”). The
Issuer’s Ownership Share of assets held by Investment Affiliates (excluding
assets of the type described in the immediately preceding clause (f)) will be
included in Implied Capitalization Value calculations consistent with the above
described treatment for wholly owned assets. In the case of a newly formed
Investment Affiliate, the Issuer’s Ownership Share of assets held by such
Investment Affiliate shall be calculated by multiplying (I) total assets plus
accumulated depreciation of such Investment Affiliate by (II) the Ownership
Share of such Investment Affiliate. This valuation methodology will be used for
the first four quarters following the formation of any Investment Affiliate. For
purposes of computing the Implied Capitalization Value, Adjusted EBITDA may be
increased from quarter to quarter by the amount of (aa) net cash flow from new
leases of space at the Properties (where such net cash flow has not then been
included in EBITDA) which have a minimum term of one year and (bb) net cash flow
from Properties which were previously Assets Under Development but which have
been completed during such four quarter period and have at least some tenants in
possession of the respective leased spaces and conducting business operations
therein each will be included in the calculation of Implied Capitalization Value
using pro forma EBITDA for such four quarter period. If a Project, Property or
other asset is no longer owned as of the date of calculation, then no value
shall be included in Implied Capitalization Value for such Project, Property or
other asset.

If at any time the Bank Credit Agreement (or, if at such time the Bank Credit
Agreement does not exist, any Material Credit Facility) contains any
restrictions on the maximum amount of any type of investment or investments of
the Consolidated Operating Partnership or any member thereof permitted to be
included in a covenant calculation that are more restrictive on such Person or
Persons than, or are in addition to, the Investments Limitations then in effect
herein, then the Investments Limitations then in effect herein shall be deemed
to be automatically, and without further action, made similarly more
restrictive;

 

-7-



--------------------------------------------------------------------------------

provided that, if after the Investments Limitations herein have been made more
restrictive, any corresponding investments limitation under the Bank Credit
Agreement (or, if at such time the Bank Credit Agreement does not exist, each
Material Credit Facility) is modified to become less restrictive on the
Consolidated Operating Partnership and each member thereof (an “Investments
Limitations Loosening”), then, so long as no Default or Event of Default shall
have occurred and be continuing and each of the holders of the Notes has
received notice thereof from the Issuer, the Investments Limitations then in
effect herein shall be concurrently so modified; provided, however, that in no
event shall any Investments Limitations Loosening result in the Investments
Limitations in effect herein ever being less restrictive on the Consolidated
Operating Partnership or any member thereof than those expressly set forth
herein on the First Amendment Effective Date.

If at any time any limitations in the Bank Credit Agreement (or, if at such time
the Bank Credit Agreement does not exist, any Material Credit Facility) that
restrict the maximum amount of any type of investment or investments of the
Consolidated Operating Partnership or any member thereof that is permitted to be
included in a covenant calculation at such time are re-characterized as one or
more covenants limiting the maximum amount of such type of investment or
investments, then the Investments Limitations then in effect herein shall be
deemed to be automatically, and without further action, similarly
re-characterized; provided that, if after the Investments Limitations herein
have been so re-characterized, any corresponding investments limitation under
the Bank Credit Agreement (or, if at such time the Bank Credit Agreement does
not exist, each Material Credit Facility) is thereafter re-converted to
limitations that restrict the maximum amount of any type of investment or
investments of the Consolidated Operating Partnership or any member thereof that
is permitted to be included in a covenant calculation (an “Investments Covenant
Re-Conversion”), then, so long as no Default or Event of Default shall have
occurred and be continuing and each of the holders of the Notes has received
notice thereof from the Issuer, the Investments Limitations then in effect
herein shall be concurrently similarly re-converted; provided, however, that in
no event shall any Investments Covenant Re-Conversion result in the Investments
Limitations in effect herein ever being less restrictive on the Consolidated
Operating Partnership or any member thereof than those expressly set forth
herein on the First Amendment Effective Date.

If the Issuer, the General Partner or any of their Subsidiaries shall pay any
fee or other compensation to any Person party to the Bank Credit Agreement or,
if applicable, any Material Credit Facility (other than (A) commitment fees and
similar fees given in consideration of a new extension of credit or in
connection with an extension or replacement of the Bank Credit Agreement or, if
applicable, such Material Credit Facility, and (B) amounts paid in satisfaction
of principal or interest under the Bank Credit Agreement or, if applicable, such
Material Credit

 

-8-



--------------------------------------------------------------------------------

Facility), as an inducement to receiving an Investments Limitations Loosening or
an Investments Covenant Re-Conversion, such loosening or re-conversion of the
Investments Limitations shall not become effective under this Agreement until
the holders of the Notes receive equivalent consideration (and for the avoidance
of doubt such amounts shall be proportional to the aggregate principal amount of
Notes outstanding as compared to the sum of the aggregate outstanding principal
amount of the Indebtedness and the aggregate amount of undrawn commitments under
the Bank Credit Agreement or, if applicable, such Material Credit Facility).

“Material Acquisition” means any acquisition (or series of related acquisitions)
permitted by this Agreement and consummated in accordance with the terms of this
Agreement if the aggregate consideration paid in respect of such acquisition
(including any Indebtedness assumed in connection therewith) exceeds 10% of the
Implied Capitalization Value of the Consolidated Operating Partnership.

“Significant Subsidiary” means (a) any Subsidiary Guarantor and (b) one or more
other Subsidiaries of the Issuer or the General Partner the Equity Value of
which, individually or in the aggregate, is more than 10% of Implied
Capitalization Value.

“Unencumbered Leverage Ratio” is defined in Section 10.8(c).

“Unencumbered Leverage Ratio Increase Period” is defined in Section 10.8(c).

“Unencumbered Leverage Ratio Spike” is defined in Section 10.8(c).

“Value of Unencumbered Assets” means, for any Person as of any date, the sum
(without duplication) of (a) the value of all Unencumbered Assets that are not
Assets Under Development, Assets Acquired Not in Service, Rollover Projects or
assets of the type described in clause (b) (determined in the manner set forth
below), plus (b) the purchase price paid by such Person (less any amounts paid
to such Person as a purchase price adjustment, held in escrow, retained as a
contingency reserve or in connection with other similar arrangements) for any
Property (other than Assets Under Development) that constitutes an Unencumbered
Asset and acquired by such Person during the immediately preceding period of
four consecutive fiscal quarters, plus (c) any unrestricted cash, including any
cash on deposit with a qualified intermediary with respect to a deferred
tax-free exchange, plus (d) an amount equal to 100% of the then-current book
value, determined in accordance with GAAP, of each first mortgage receivable
secured by an income producing commercial property, provided that such first
mortgage receivable is not subject to any Lien, plus (e) 100% of the then
current book value of each Asset Under Development that constitutes an

 

-9-



--------------------------------------------------------------------------------

Unencumbered Asset, plus (f) with respect to each Rollover Project, an amount
equal to 50% of the then current book value, determined in accordance with GAAP,
of each Rollover Project; provided that to the extent the aggregate amount of
Value of Unencumbered Assets from Assets Acquired Not in Service and the other
items set forth in clauses (d), (e) and (f) exceed 20% of the total Value of
Unencumbered Assets, such excess shall be excluded. Unencumbered Assets that are
not Assets Under Development, Assets Acquired Not in Service, Rollover Projects
or assets of the type described in clause (b) above shall be valued by dividing
the Property Operating Income for such Project for the most recent four fiscal
quarters by the Applicable Cap Rate (provided that for the purpose of such
calculation, the Property Operating Income of each Unencumbered Asset that was
formerly a Rollover Project shall in no event be less than zero). If a Project
is no longer owned as of the date of calculation, then no value shall be
included based on capitalizing Property Operating Income from such Project,
except for purposes of the Unsecured Interest Coverage Ratio for such quarter.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE GENERAL PARTNER.

2.1. To induce the Noteholders to execute and deliver this First Amendment
(which representations shall survive the execution and delivery of this First
Amendment), each of the Issuer and the General Partner represents and warrants
to the Noteholders that:

(a) this First Amendment has been duly authorized by all necessary corporate or
other action on the part of the Issuer and the General Partner and has been duly
executed and delivered by the Issuer and the General Partner, and this First
Amendment and the Original Note Purchase Agreement, as amended by this First
Amendment, constitute the legal, valid and binding obligations, contracts and
agreements of the Issuer and the General Partner, enforceable against the Issuer
and the General Partner in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

(b) the execution and delivery of this First Amendment by the Issuer and the
General Partner and the performance by the Issuer and the General Partner
thereof and of the Original Note Purchase Agreement, as amended by this First
Amendment, will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Issuer, the General Partner or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter, organizational document, shareholders agreement or any other agreement
or instrument to which the Issuer, the General Partner or any Subsidiary is
bound or by which the Issuer, the General Partner or any Subsidiary or any of
their respective properties may be bound or affected, (2) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any

 

-10-



--------------------------------------------------------------------------------

court, arbitrator or Governmental Authority applicable to the Issuer, the
General Partner or any Subsidiary or (3) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Issuer,
the General Partner or any Subsidiary;

(c) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this First Amendment by the Issuer or the General
Partner or the performance thereof or of the Original Note Purchase Agreement,
as amended by this First Amendment, by the Issuer or the General Partner;

(d) all obligations of the Issuer and the General Partner under the Original
Note Purchase Agreement, as amended by this First Amendment, shall rank at least
pari passu in right of payment with all other present and future unsecured
Indebtedness of the Issuer and the General Partner;

(e) On the Amendment Effective Date, after giving effect to this First
Amendment, all the representations and warranties contained in Section 5 of the
Original Note Purchase Agreement are true and correct in all material respects
except to the extent that such representations and warranties are qualified by
the term “material,” “Material,” “in any material respect” or “Material Adverse
Effect” in which case such representations and warranties (as so written) shall
be correct in all respects on and as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they were true and correct in all material respects except to the extent
that such representations and warranties are qualified by the term “material,”
“Material,” “in any material respect” or “Material Adverse Effect” in which case
such representations and warranties (as so written) shall be correct in all
respects as of such earlier date); and

(f) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing and no waiver of
Default or Event of Default is in effect.

SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

3.1. Upon satisfaction of each and every one of the following conditions, this
First Amendment shall become effective as of the date first written above:

(a) executed counterparts of this First Amendment, duly executed by the Issuer,
the General Partner and the Required Holders, shall have been delivered to each
holder of Notes or its special counsel;

(b) the representations and warranties of the Issuer and the General Partner set
forth in Section 2 hereof are true and correct on and with respect to the date
hereof and each holder of Notes or its special counsel shall have received an
Officer’s Certificate to such effect;

 

-11-



--------------------------------------------------------------------------------

(c) the Bank Credit Agreement, providing for a $725,000,000 revolving credit
facility (which facility is subject to increase to up to an aggregate amount of
$1,000,000,000), shall have been, or concurrently shall be, duly executed and
delivered by each of the parties thereto and shall be in full force and effect
and a copy thereof shall have been, or concurrently shall be, delivered to each
holder of Notes or its special counsel;

(d) each holder of Notes shall have received, by payment in immediately
available funds to the account of such holder set forth in the Purchaser
Schedule, the amount set forth opposite such holder’s name in Schedule 1
attached hereto (and each holder is listed in the order in which it appears in
the Purchaser Schedule); and

(e) the Issuer shall have paid the fees and expenses of Schiff Hardin LLP,
special counsel to the holders of Notes, in connection with the negotiation,
preparation, approval, execution and delivery of this First Amendment.

SECTION 4. MISCELLANEOUS.

4.1. This First Amendment shall be construed in connection with and as part of
the Original Note Purchase Agreement, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Original Note Purchase Agreement and the Notes are hereby ratified and
shall be and remain in full force and effect.

4.2. Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this First Amendment may refer
to the Original Note Purchase Agreement without making specific reference to
this First Amendment but nevertheless all such references shall include this
First Amendment unless the context otherwise requires.

4.3. The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

4.4. This First Amendment shall he governed by and construed in accordance with
the laws of the State of New York.

4.5. This First Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement. Delivery of an executed counterpart of this First Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this First Amendment.

[Remainder of page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

Exhibit 10.2

 

FIRST INDUSTRIAL, L.P. By:   First Industrial Realty Trust, Inc.   its General
Partner By  

/s/ Scott A. Musil

  Its CFO FIRST INDUSTRIAL REALTY TRUST, INC. By  

/s/ Scott A. Musil

  Its CFO

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

METROPOLITAN LIFE INSURANCE COMPANY

GENERAL AMERICAN LIFE INSURANCE COMPANY

by Metropolitan Life Insurance Company,

its Investment Manager

By:  

/s/ John A. Wills

  NL Name: John A. Wills Title: Senior Vice President and Managing Director

METLIFE INSURANCE K.K.

by MetLife Investment Advisors, LLC,

its Investment Manager

By:  

/s/ John A. Wills

  NL Name: John A. Wills Title: Senior Vice President and Managing Director

SYMETRA LIFE INSURANCE COMPANY

by MetLife Investment Advisors, LLC,

its Investment Manager

By:  

/s/ Judith A. Gulotta

  NL Name: Judith A. Gulotta Title: Managing Director

UNION FIDELITY LIFE INSURANCE COMPANY

by MetLife Investment Advisors, LLC,

its Investment Adviser

By:  

/s/ Frank O. Monfalcone

  NL Name: Frank O. Monfalcone Title: Managing Director

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:  

 

Name:   Title:  

Schedule I to First Amendment to First Industrial Note and Guaranty Agreement



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY

By: Guggenheim Partners Investment Management,

LLC, as investment manager

By:                                                                             
    Name: Title: NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

By: Guggenheim Partners Investment Management,

LLC, as investment manager

By:                                                                             
    Name: Title: HORACE MANN LIFE INSURANCE COMPANY

By: Guggenheim Partners Investment Management,

LLC, as Advisor

By:                                                                             
    Name: Title: WILCO LIFE INSURANCE COMPANY

By: Guggenheim Partners Investment Management,

LLC, as Advisor

By:                                                                             
    Name: Title:



--------------------------------------------------------------------------------

GUARANTY INCOME LIFE INSURANCE COMPANY

By: Guggenheim Partners Investment Management,

LLC, as Manager

By:                                     
                                            Name: Title: SECURITY BENEFIT LIFE
INSURANCE COMPANY

By: Guggenheim Partners Investment Management,

LLC, as Advisor

By:                                     
                                            Name: Title: WILTON REASSURANCE
COMPANY

By: Guggenheim Partners Investment Management,

LLC, as Advisor

By:                                     
                                            Name: Title: TEXAS LIFE INSURANCE
COMPANY

By: Guggenheim Partners Investment Management,

LLC, as Advisor

By:                                     
                                            Name: Title:

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

WILCAC LIFE INSURANCE COMPANY

By: Guggenheim Partners Investment Management,

LLC, as Advisor

By:                                     
                                         Name: Title:

WILTON REASSURANCE LIFE COMPANY OF

NEW YORK

By: Guggenheim Partners Investment

Management, LLC, as Advisor

By:                                     
                                         Name: Title:

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

THRIVENT FINANCIAL FOR LUTHERANS By: /s/ Allen
Stoltman                                                  Name: Allen Stoltman
Title: Managing Director

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY By:
/s/ Aron Davidowitz                                              Name: Aron
Davidowitz Title: Corporate Vice President NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION By: NYL Investors LLC, its Investment Manager By:
/s/ Aron Davidowitz                                              Name: Aron
Davidowitz Title: Senior Director

NEW YORK LIFE INSURANCE AND ANNUITY

CORPORATION INSTITUTIONALLY OWNED LIFE

INSURANCE SEPARATE ACCOUNT (BOLI 3)

By: NYL Investors LLC, its Investment Manager By:
/s/ Aron Davidowitz                                              Name: Aron
Davidowitz Title: Senior Director

NEW YORK LIFE INSURANCE AND ANNUITY

CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By: NYL Investors LLC, its Investment Manager By:
/s/ Aron Davidowitz                                              Name: Aron
Davidowitz Title: Senior Director

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE

By: New York Life Insurance Company, its

attorney-in-fact

By: /s/ Aron Davidowitz                                              Name: Aron
Davidowitz Title: Corporate Vice President

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

PRINCIPAL LIFE INSURANCE COMPANY By: Principal Global Investors, LLC, a Delaware
limited liability company, its authorized signatory
By:                                     
                                         Name: Title:
By:                                     
                                         Name: Title:

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

JACKSON NATIONAL LIFE INSURANCE COMPANY

By: PPM America, Inc., as attorney in fact, on

behalf of Jackson National Life Insurance Company

By: /s/ Elena S. Unger                                                  Name:
Elena S. Unger Title: Vice President

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

CONNECTICUT GENERAL LIFE INSURANCE COMPANY By: Cigna Investments, Inc.
(authorized agent) By: /s/ Lori E.
Hopkins                                              Name: Lori E. Hopkins
Title: Managing Director CIGNA LIFE INSURANCE COMPANY OF NEW YORK By: Cigna
Investments, Inc. (authorized agent) By: /s/ Lori E.
Hopkins                                              Name: Lori E. Hopkins
Title: Managing Director LIFE INSURANCE COMPANY OF NORTH AMERICA By: Cigna
Investments, Inc. (authorized agent) By: /s/ Lori E.
Hopkins                                              Name: Lori E. Hopkins
Title: Managing Director CIGNA HEALTH AND LIFE INSURANCE COMPANY By: Cigna
Investments, Inc. (authorized agent) By: /s/ Lori E.
Hopkins                                              Name: Lori E. Hopkins
Title: Managing Director

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

CINCINNATI LIFE INSURANCE COMPANY MINNESOTA LIFE INSURANCE COMPANY AMERICAN
REPUBLIC INSURANCE COMPANY BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC. CATHOLIC
FINANCIAL LIFE CATHOLIC UNITED FINANCIAL WESTERN FRATERNAL LIFE ASSOCIATION
UNITY FINANCIAL LIFE INSURANCE COMPANY By: Advantus Capital Management, Inc. By:
/s/ Gregory Ortquist                                              Name: Gregory
Ortquist Title: Vice President

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

AMERICAN UNITED LIFE INSURANCE COMPANY By:                                     
                                         Name: Title: THE STATE LIFE INSURANCE
COMPANY By: American United Life Insurance Company Its: Agent
By:                                     
                                         Name: Title: PIONEER MUTUAL LIFE
INSURANCE COMPANY By: American United Life Insurance Company Its: Agent
By:                                     
                                         Name: Title:

 

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

GENWORTH LIFE INSURANCE COMPANY By: /s/ Kevin R.
Kearns                                              Name: Kevin R. Kearns Title:
Investment Officer

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

HARTFORD LIFE AND ACCIDENT INSURANCE

    COMPANY

HARTFORD ACCIDENT AND INDEMNITY COMPANY

HARTFORD LIFE AND ANNUITY INSURANCE

    COMPANY

By: Hartford Investment Management Company Their Agent and Attorney-in-Fact By:
/s/ Dawn Bruneau                                                  Name: DAWN
BRUNEAU Title: VICE PRESIDENT

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

THE OHIO NATIONAL LIFE INSURANCE COMPANY By:
/s/ Annette M. Teders                                          Name: Annette M.
Teders Title: Vice President OHIO NATIONAL LIFE ASSURANCE CORPORATION By:
/s/ Annette M. Teders                                         Name: Annette M.
Teders Title: Vice President

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]



--------------------------------------------------------------------------------

AMERICAN FAMILY LIFE INSURANCE COMPANY By: /s/ David
L. Voge                                                  Name: David L. Voge
Title: Fixed Income Portfolio Manager

[Signature page to First Amendment to First Industrial Note and Guaranty
Agreement]